Case 1:21-cv-21085-FAM Document 1 Entered on FLSD Docket 03/22/2021 Page 1 of 16




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  CARLOS BRITO,

              Plaintiff,
  v.

  EQUITY ONE (FLORIDA PORTFOLIO)
  LLC; WINN-DIXIE STORES, INC.; and
  BEST COLOMBIAN FOOD INC,

          Defendant.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues EQUITY ONE (FLORIDA

  PORTFOLIO) LLC; WINN-DIXIE STORES, INC.; and BEST COLOMBIAN FOOD INC

  hereinafter “Defendants”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, who splits

  his time between Miami-Dade County, Florida and Colorado and owns a residence in Miami-Dade
Case 1:21-cv-21085-FAM Document 1 Entered on FLSD Docket 03/22/2021 Page 2 of 16




  County, Florida and is otherwise sui juris.

         5.        At all times material, Defendant, EQUITY ONE (FLORIDA PORTFOLIO) LLC,

  owned and operated a place of public accommodation at 15000 SW 72nd Street, Miami, Florida,

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade, Florida. Defendant, EQUITY ONE (FLORIDA

  PORTFOLIO) LLC holds itself out to the public as “Westlake Plaza.”

         6.        At all times material, Defendant, EQUITY ONE (FLORIDA PORTFOLIO) LLC,

  was and is a Limited Liability Company, organized under the laws of the state of Florida with its

  principal place of business in Jacksonville, Florida.

         7.        At all times material, Defendant, WINN-DIXIE STORES, INC., leased and

  operated a grocery store and a place of public accommodation at 15000 SW 72nd Street, Miami,

  Florida, (hereinafter the “Commercial Property”) and conducted a substantial amount of business

  in that place of public accommodation in Miami-Dade, Florida. Defendant, WINN-DIXIE

  STORES, INC., holds itself out to the public as “Fresco y Mas.”

         8.        At all times material, Defendant, WINN-DIXIE STORES, INC., was and is a

  Florida Profit Corporation organized under the laws of the state of Florida with its principal place

  of business in Jacksonville, Florida.

         9.        At all times material, Defendant, BEST COLOMBIAN FOOD INC, owned and

  operated a retail restaurant and a place of public accommodation at 15000 SW 72nd Street, Miami,

  Florida, (hereinafter the “Commercial Property”) and conducted a substantial amount of business

  in that place of public accommodation in Miami-Dade, Florida. Defendant BEST COLOMBIAN

  FOOD INC holds itself out to the public as “Rinconcito Paisa.”

         10.       At all times material, Defendant, BEST COLOMBIAN FOOD INC, was and is a

  Florida Profit Corporation organized under the laws of the state of Florida, with its principal place
                                                   2
Case 1:21-cv-21085-FAM Document 1 Entered on FLSD Docket 03/22/2021 Page 3 of 16




  of business in Miami, Florida.

         11.       Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         12.       Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         13.       Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ business and

  properties.

         14.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

         15.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         16.       Defendant, EQUITY ONE (FLORIDA PORTFOLIO) LLC, owns, operates and

  oversees the Commercial Property, its general parking lot and parking spots. Defendant WINN-

  DIXIE STORES, INC. leases, operates and oversees a retail grocery store within the Commercial

  Property. Defendant BEST COLOMBIAN FOOD INC. leases, operates and oversees a restaurant
                                                    3
Case 1:21-cv-21085-FAM Document 1 Entered on FLSD Docket 03/22/2021 Page 4 of 16




  within the Commercial Property.

         17.      The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         18.       The individual Plaintiff visits the Commercial Property and business located

  within the Commercial Property, regularly, and returned to the Property to document the ADA

  barriers at the Commercial Property and business located within the Commercial Property on or

  about February 23, 2021 and March 19, 2021 and encountered multiple violations of the ADA that

  directly affected his ability to use and enjoy the Commercial Property and business located therein.

  He often visits the Commercial Property and business located within the Commercial Property in

  order to avail himself of the goods and services offered there, and because it is approximately two

  (2) miles from his residence, and is near his friends’ residences as well as other business and

  restaurants he frequents as a patron. He plans to return to the Commercial Property and the business

  located within the Commercial Property within two (2) months of the filing of this Complaint,

  specifically on May 10, 2021.

         19.      Plaintiff resides nearby in the same County and state as the Commercial Property

  and the business located within the Commercial Property, has regularly frequented the Defendants’

  Commercial Property and the business located within the Commercial Property for the intended

  purposes because of the proximity to his and his friends’ residences and other business that he

  frequents as a patron, and intends to return to the Commercial Property and business located within

  the Commercial Property within two (2) months from the filing of this Complaint. Specifically,

  Plaintiff intends to revisit the Property on May 10, 2021.

         20.       The Plaintiff found the Commercial Property, and the business located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and business located within the Commercial Property and
                                                   4
Case 1:21-cv-21085-FAM Document 1 Entered on FLSD Docket 03/22/2021 Page 5 of 16




  wishes to continue his patronage and use of each of the premises.

         21.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and business located within the Commercial Property.

  The barriers to access at Defendants’ Commercial Property, and the business located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and business located within the Commercial Property, and have endangered his safety in

  violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         22.       Defendant, EQUITY ONE (FLORIDA PORTFOLIO) LLC, owns and operates a

  place of public accommodation as defined by the ADA and the regulations implementing the ADA,

  28 CFR 36.201 (a) and 36.104. Defendant WINN-DIXIE STORES, INC. leases and operates a

  grocery store and place of public accommodation as defined by the ADA and the regulations

  implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant BEST COLOMBIAN FOOD

  INC leases and operates a restaurant and a place of public accommodation within the Commercial

  Property. The place of public accommodation that Defendants, EQUITY ONE (FLORIDA

  PORTFOLIO) LLC; WINN-DIXIE STORES, INC.; and BEST COLOMBIAN FOOD INC own

  and/or operate is located at 15000 SW 72nd Street, Miami, Florida.

         23.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the business located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through III of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and business located within the Commercial Property, in violation of
                                                  5
Case 1:21-cv-21085-FAM Document 1 Entered on FLSD Docket 03/22/2021 Page 6 of 16




  the ADA. Plaintiff desires to visit the Commercial Property and business located therein, not only

  to avail himself of the goods and services available at the Commercial Property, and business

  located within the Commercial Property, but to assure himself that the Commercial Property and

  business located within the Commercial Property are in compliance with the ADA, so that he and

  others similarly situated will have full and equal enjoyment of the Commercial Property, and

  business located within the Commercial Property without fear of discrimination.

         24.      Defendant, EQUITY ONE (FLORIDA PORTFOLIO) LLC, as landlord and

  owner of the Commercial Property Business, is responsible for all ADA violations listed in Counts

  I through III of this Complaint. Defendant WINN-DIXIE STORES, INC. as lesee of the

  Commercial Property Business, is responsible for all ADA violations listed in Counts I and II of

  this Complaint. Defendant BEST COLOMBIAN FOOD INC as lesee of the Commercial Property

  Business, is responsible for all ADA violations listed in Counts I and III of this Complaint.

         25.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and business located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through III of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and business within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and business within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  business located within the Commercial Property, but to assure himself that the Commercial

  Property, and business located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and business located within the Commercial Property without fear of discrimination.
                                                   6
Case 1:21-cv-21085-FAM Document 1 Entered on FLSD Docket 03/22/2021 Page 7 of 16




          26.      Defendants have discriminated against the individual Plaintiff by denying him

   access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

   and/or accommodations of the Commercial Property, and business located within the Commercial

   Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                     COUNT I
                AS TO DEFENDANT EQUITY ONE (FLORIDA PORTFOLIO) LLC

          27.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

   through 26 above as though fully set forth herein.

          28.      Defendant, EQUITY ONE (FLORIDA PORTFOLIO) LLC, has discriminated,

   and continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to

   have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

   employees and gross receipts of $500,000 or less).        A list of the violations that Plaintiff

   encountered during his visit to the Commercial Property, include but are not limited to, the

   following:

           A. Parking

 i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

      aisles are located on an excessive slope. Violation: There are accessible parking space access

      aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

      of the 2010 ADA Standards, whose resolution is readily achievable.

           B. Entrance Access and Path of Travel


                                                   7
Case 1:21-cv-21085-FAM Document 1 Entered on FLSD Docket 03/22/2021 Page 8 of 16




  i.   The Plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iv.    The Plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

       Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

       Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.



 v.    The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

       handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

       Standards, whose resolution is readily achievable.

vi.    The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.
                                                     8
Case 1:21-cv-21085-FAM Document 1 Entered on FLSD Docket 03/22/2021 Page 9 of 16




vii.      The Plaintiff had difficulty using some of the curb ramps, as a level landing is not provided at

          the top of the curb ramp. Violation: There are curb ramps at the facility that don’t have level

          landings at the transition to the adjoining walking surface, violating Section 4.7.2 of the

          ADAAG and Section 406.4 of the 2010 ADA Standards, whose resolution is readily

          achievable.

                                         COUNT II
                    AS TO DEFENDANTS EQUITY ONE (FLORIDA PORTFOLIO) LLC
                                 AND WINN-DIXIE STORES, INC.

              29.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 26 above as though fully set forth herein.

              30.       Defendants, EQUITY ONE (FLORIDA PORTFOLIO) LLC; and WINN-DIXIE

       STORES, INC.; have discriminated, and continue to discriminate, against Plaintiff in violation of

       the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

       1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list

       of the violations that Plaintiff encountered during his visit to the Commercial Property, include but

       are not limited to, the following:

               A. Access to Goods and Services



  i.      The Plaintiff could not use the sales counters without assistance, as they are mounted too high.

          Violation: There are sales counters at the facility in excess of 36” high, violating Section 7.2(1)

          of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution is readily

          achievable.

               B. Public Restrooms




                                                        9
Case 1:21-cv-21085-FAM Document 1 Entered on FLSD Docket 03/22/2021 Page 10 of 16




  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing. Violation: The accessible toilet compartment door does not provide the

       features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

       ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully insulated or maintained violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 v.    The Plaintiff could not use the lavatory without assistance, as the required knee clearance is

       not provided. Violation: There are lavatories in public restrooms without the required

       clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the ADAAG

       and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

       achievable.

vi.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

       Violation: There are coat hooks provided for public use in the restroom, outside the reach

       ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

       604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.
                                                   10
Case 1:21-cv-21085-FAM Document 1 Entered on FLSD Docket 03/22/2021 Page 11 of 16




vii.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

          12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

          compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

          the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

viii.     The Plaintiff could not use the baby changing table without assistance as the handle is mounted

          too high. Violation: There are elements provided for public use in the restroom, with controls

          or operating mechanisms outside the reach ranges prescribed in Sections 4.2.5, 4.2.6, and

          4.27.3 of the ADAAG and Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution

          is readily achievable.

 ix.      The Plaintiff could not exit the restroom without assistance, as the required maneuvering

          clearance is not provided. Violation: The restroom door does not provide the required latch

          side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

                                    COUNT III
           AS TO DEFENDANTS EQUITY ONE (FLORIDA PORTFOLIO) LLC AND BEST
                                 COLOMBIAN FOOD INC

             37.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       26 above as though fully set forth herein.

             38.      Defendants, EQUITY ONE (FLORIDA PORTFOLIO) LLC and BEST

       COLOMBIAN FOOD INC, have discriminated, and continue to discriminate, against Plaintiff in

       violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

       January 26, 1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or

       less). A list of the violations that Plaintiff encountered during his visit to the Commercial Property,

       include but are not limited to, the following:

                                                         11
Case 1:21-cv-21085-FAM Document 1 Entered on FLSD Docket 03/22/2021 Page 12 of 16




           A. Access to Goods and Services


  i.   The Plaintiff could not use the sales counters without assistance, as they are mounted too high.

       Violation: There are sales counters at the facility in excess of 36” high, violating Section 7.2(1)

       of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

           B. Public Restrooms


  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully insulated or maintained violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

iii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing. Violation: The accessible toilet compartment door does not provide the

       features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

       ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not use the toilet compartment without assistance, as one of the required

       size is not provided: Violation: The toilet compartments provided for public use at the facility

       are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

       2010 ADA Standards, whose resolution is readily achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing

       and the side grab bar is not the required length. Violation: The grab bars in the accessible toilet

                                                     12
Case 1:21-cv-21085-FAM Document 1 Entered on FLSD Docket 03/22/2021 Page 13 of 16




          compartment do not comply with the requirements prescribed in Section 4.17.6 of the ADAAG

          and Sections 604.5 and 609 of the 2010 ADA Standards, whose resolution is readily

          achievable.

vi.       The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

          the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

          Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

          is readily achievable.

                                      RELIEF SOUGHT AND THE BASIS

            41.       The discriminatory violations described in Count I are not an exclusive list of the

       Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of public

       accommodation in order to photograph and measure all of the discriminatory acts violating the

       ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further requests

       to inspect any and all barriers to access that were concealed by virtue of the barriers' presence,

       which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal enjoyment of

       the Commercial Business and business located within the Commercial Property; Plaintiff requests

       to be physically present at such inspection in conjunction with Rule 34 and timely notice. A

       complete list of the Subject Premises’ ADA violations, and the remedial measures necessary to

       remove same, will require an on-site inspection by Plaintiff’s representatives pursuant to Federal

       Rule of Civil Procedure 34.

            42.         The individual Plaintiff, and all other individuals similarly situated, have been

       denied access to, and have been denied full and equal enjoyment of the goods, services, facilities
                                                       13
Case 1:21-cv-21085-FAM Document 1 Entered on FLSD Docket 03/22/2021 Page 14 of 16




  privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

  business and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

        43.       Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

       44.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

      45.         A Defendant is required to remove the existing architectural barriers to the
                                                     14
Case 1:21-cv-21085-FAM Document 1 Entered on FLSD Docket 03/22/2021 Page 15 of 16




  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

      46.        Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

  employees and gross receipts of $500,000 or less). All other conditions precedent have been met

  by Plaintiff or waived by the Defendant.

      47.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

  business, located at and/or within the commercial property located at 15000 SW 72nd Street,

  Miami, Florida , the exterior areas, and the common exterior areas of the Commercial Property

  and business located within the Commercial Property, to make those facilities readily accessible

  and useable to The Plaintiff and all other mobility-impaired persons; or by closing the facility until

  such time as the Defendants cure the violations of the ADA.

         WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

  Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

  subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42

  U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications
                                                   15
Case 1:21-cv-21085-FAM Document 1 Entered on FLSD Docket 03/22/2021 Page 16 of 16




  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.

  Dated: March 22, 2021

                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                                   aquezada@lawgmp.com

                                                By: ___/s/_Anthony J. Perez________
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451




                                                  16
